Citation Nr: 0835555	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  99-21 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E.L.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 2, 1983 to 
October 17, 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claims of entitlement to service connection for 
bilateral hearing loss and a supraumbilical hernia as well as 
declining to reopen the appellant's claim of entitlement to 
service connection for a chronic left knee disability.

The appellant submitted a timely notice of disagreement (NOD) 
with all three issues in November 2001 and perfected her 
appeal in April 2002.  The appellant participated in a Travel 
Board hearing with the undersigned Veterans Law Judge in 
August 2002.  A transcript of that proceeding has been 
associated with the claims file.  In March 2003, the Board 
declined to reopen the appellant's claim of entitlement to 
service connection for a chronic left knee disability and 
denied the claim of entitlement to service connection for a 
supraumbilical hernia on the merits.  (It was noted that the 
appellant's claim of entitlement to service connection for 
bilateral hearing loss would be addressed in a separate Board 
decision.)  The Board notes that the appellant submitted a 
motion for reconsideration of the denial of her claims, but 
her motion was denied.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated, in part, the 
regulations which had permitted the Board to develop the 
evidence without having to remand the appeal to the RO.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (2003).  In accordance with this holding, the 
Board remanded the appellant's claim of entitlement to 
service connection for bilateral hearing loss in August 2003 
for additional evidentiary development.  This claim was again 
remanded by the Board in May 2004 to obtain missing medical 
records.  

In November 2001, the appellant submitted new claims of 
entitlement to service connection for migraines, irregular 
menses, ovarian cysts, right hip arthritis, sickle cell 
trait, depression and/or post-traumatic stress disorder 
secondary to sexual trauma in service.  The appellant also 
submitted a petition to reopen the previously denied claim of 
entitlement to service connection for a back disorder.  An 
October 2003 rating decision denied all of the aforementioned 
claims.  In January 2004, the appellant submitted copies of 
letters she sent to her sister during her time in service, in 
1983.  The content of these letters addressed the issues of 
continuous back pain, left knee pain and headaches.  These 
matters are REFERRED to the RO/AMC for appropriate action.


FINDINGS OF FACT

1.  Upon entry into service, no hearing loss was noted.

2.  There is no clear and unmistakable evidence that the 
appellant suffered from hearing loss prior to entry into 
service; the appellant is presumed sound upon entry.

3.  There is no persuasive medical evidence of an etiological 
relationship between the appellant's current hearing loss and 
active duty.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active duty service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303, 3.304, 3.385 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  

Prior to and following the initial adjudication of the 
appellant's claim, letters dated in April 2001, May 2001 and 
June 2004 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Board notes that 38 C.F.R. § 
3.159 was recently revised, effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the claim 
at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Despite this change 
in the regulation, the June 2004 notice letter informed the 
appellant that it was ultimately her responsibility to give 
VA any evidence pertaining to the claim and to provide any 
relevant evidence in her possession.  See Pelegrini II, at 
120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The appellant was afforded a VA medical examination in June 
2003 to obtain an opinion as to whether her bilateral hearing 
loss could be directly attributed to service.  Further 
examination or opinion is not needed on the claim because, at 
a minimum, there is no persuasive and competent evidence that 
the claimed condition may be associated with the appellant's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  The Merits of the Claim

The appellant alleges that her bilateral hearing loss is 
either the result of a disease or injury in service or due to 
aggravation of a pre-existing hearing disability.  
Specifically, the appellant claims that exposure to acoustic 
trauma on the firing range caused her current hearing loss.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Every appellant shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment.  See 38 
C.F.R. § 3.304(b) (2008).  An appellant who served during a 
period of war, as the appellant here, is presumed to be in 
sound condition when she entered into military service except 
for conditions noted on entrance medical examination.  See 38 
U.S.C. § 1111 (West 2002 & Supp. 2008).  Where there is 
"clear and unmistakable" evidence that the injury or disease 
claimed pre-existed service and was not aggravated during 
service, the presumption of soundness does not attach.  Id.

The law further provides that the burden to rebut the 
presumption and show no aggravation of a pre-existing disease 
or disorder during service is an onerous one that lies with 
the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 
117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  Importantly, VA Office of the General Counsel 
determined that VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder and 
that it was not aggravated during service.  See VAOPGCPREC 3-
03.  The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  The Board must follow the precedent opinions of the 
General Counsel.  See 38 U.S.C.A. § 7104(c) (West 2002 & 
Supp. 2008).

As noted in a recent decision of the Federal Circuit, Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004):

When no preexisting condition is noted upon 
entry into service, the appellant is presumed 
to have been sound upon entry.  The burden 
then falls on the government to rebut the 
presumption of soundness by clear and 
unmistakable evidence that the appellant's 
disability was both preexisting and not 
aggravated by service.  The government may 
show a lack of aggravation by establishing 
that there was no increase in disability 
during service or that any "increase in 
disability [was] due to the natural progress 
of the" preexisting condition.  See 38 U.S.C. 
§ 1153 (West 2002 & Supp. 2008).  If this 
burden is met, then the appellant is not 
entitled to service-connected benefits.  
However, if the government fails to rebut the 
presumption of soundness under § 1111, the 
appellant's claim is one for service 
connection.  This means that no deduction for 
the degree of disability existing at the time 
of entrance will be made if a rating is 
awarded.  See 38 C.F.R. § 3.322 (2008).

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the appellant's disability pre-existed service 
and was not aggravated by service.  Under 38 C.F.R. § 3.304, 
the standard for clear and unmistakable evidence is that the 
determination of inception "should be based on thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the 
particular...disease...."

The Board notes the appellant's diagnosis of bilateral 
sensorineural hearing loss, thus satisfying element (1) of 
Hickson.  

Review of the appellant's service treatment records reveals 
no complaints of or treatment for bilateral hearing loss.  
With regard to the question of a pre-existing injury, the 
Board notes that upon entry into service in January 1983, the 
appellant's ears were noted to be normal and the audiological 
examination findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
20
10
10
10
10

See Standard Form (SF) 88, enlistment examination report, 
January 10, 1983.  The appellant herself noted that she was 
in good health.  She indicated that she did not suffer from 
ear, nose or throat trouble or hearing loss.  See SF 93, 
entrance examination report, January 10, 1983.  

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2008).  ("[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.").  Id.

As such, the presumption of soundness attaches and clear and 
unmistakable evidence must exist to rebut it.  The Board 
finds that the presumption of soundness has not been 
rebutted.  See 38 C.F.R. § 3.306 (2008).  At the time the 
appellant entered the Army, she did not have hearing loss for 
VA purposes.  See 38 C.F.R. § 3.385 (2008).  The Board notes 
that an examination prior to discharge from service has not 
been associated with the claims folder.  However, the first 
evidence of hearing loss for VA purposes was in 2000, and the 
appellant was discharged from active duty service in October 
1983.  Thus, the appellant's claim fails with regard to 
element (2) of Hickson.

The Board notes that the appellant did not complain of 
hearing loss within one year of discharge from active duty 
service.  Regardless however, hearing loss may not be 
presumed as the appellant did not serve on active duty for 90 
days or more.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Board now turns to the question of medical nexus.  In 
support of her claim, the appellant has submitted private 
medical evidence from B.E.H., M.D., dated in August 2000.  
The appellant was seen with complaints of consistent 
bilateral hearing loss for the prior 15 years, but with 
recent increased severity.  The appellant reported she had 
suffered from some hearing problems while in high school, 
prior to entry into active duty.  The appellant was diagnosed 
with flat sensorineural hearing loss with fair speech 
discrimination.  See private treatment records, B.E.H., M.D., 
August 8, 2000.

Despite the appellant's claim that she suffered from hearing 
problems prior to entry in to service, there is no medical 
evidence to support this allegation.  As indicated above, the 
appellant was considered sound upon entry into service.  It 
is also noted that the appellant stated in 2000 that she 
suffered from bilateral hearing loss for the prior 15 years.  
This indicates the appellant began to experience bilateral 
hearing loss in 1985, two years after she was discharged from 
service.  The Board does not find Dr. H.'s treatment records 
persuasive, as the statements of history from the appellant 
are inconsistent and contradictory.

The appellant received various other medical treatment for 
her bilateral hearing loss following the original August 2000 
diagnosis.  See VA Medical Center treatment records.  The 
remaining medical evidence of record does not support the 
appellant's claim that her bilateral hearing loss is due to 
her time in service.

In fact, the June 2003 VA audiological examination noted that 
the appellant's hearing loss did not demonstrate a noise dip 
or notch, typically seen from acoustic trauma.  This was 
considered more indicative of other chronic problems.  A 
possible cause noted was chronic ear infections during 
childhood, even though the appellant's hearing loss was 
sensorineural in nature.  Overall, the examiner concluded 
that despite the fact the claims file did not contain a 
discharge examination, there was no documentation of 
bilateral hearing loss for 17 years after the appellant was 
released from service.  The pattern of the appellant's 
hearing loss was not typical of what is seen with acoustic 
trauma.  See VA audiological examination report, June 18, 
2003.

With regard to the 17 year long evidentiary gap in this case 
between active service and the earliest 2000 complaints of 
bilateral hearing loss, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the appellant had an injury in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
hearing loss complaints, symptoms, or findings for 17 years 
between the period of active duty and the medical reports 
dated in 2000 is itself evidence which tends to show that 
hearing loss did not have its onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003). 

The only remaining evidence in support of the appellant's 
claim are lay statements alleging that the appellant's 
bilateral hearing loss is the result of service.  The Board 
acknowledges that the appellant is competent to give evidence 
about what she experiences; for example, he is competent to 
discuss her hearing loss.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  She is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because she does not have 
the requisite medical knowledge or training.  

The Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  However, the Board finds that 
the appellant's lay statements in the present case are 
outweighed by the negative service and post-service treatment 
records (indicating hearing loss that began many years after 
service) and the negative VA medical opinion cited below.  

Although the appellant has established that she currently 
suffers from bilateral hearing loss, the evidence of record 
does not support a finding that this condition is the result 
of her time in service.  The appellant's claims fail on 
element (3) of Hickson.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


